DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 01/24/2022 is acknowledged.  Claims 1-11, 14-16, 19 and 20 are pending.  Claims 1-10 are withdrawn.  Claims 12, 13, 17 and 18 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0125122 to Johnson et al. (“Johnson”) in view of DE 102004022357 to Benzler et al. (“Benzler” and note attached translation).
Regarding claim 11, Johnson teaches a method for controlling a motive machine having a main machine controller (MMC) (abstract, para [0020], [0049]), the method comprising: receiving at the MMC, from the power module, load information corresponding to a current load on a motor (para [0040], [0045], [0058]. [0063], Fig. 5); monitoring, with the power module, a load on the motor (Johnson, para [0040], [0045], [0058]. [0063], Fig. 5); determining, with the MMC using the monitored load from the power module, if the motor has transgressed a load threshold (Johnson, para [0017]) has transgressed a load threshold (para [0017]); and when the load threshold has been transgressed by the motor, sending an instruction from the MMC, through the power module, to cause an action to reduce the load on the motor (para [0008], [0063]); and adjusting, with the power module, the power provided to the motor to reduce an output thereof (Johnson, para [0007], [0008], [0048] – [0050], [0063])
.

Johnson and Benzler do not explicitly teach the method wherein the motor includes one or more motors of a set of motors that are operably coupled to the power module, wherein the method further comprises: receiving an indication from the MMC, at the power module, to power one or more motors of a set of motors; and providing power, with the power module, to the one or more motors.  Duplication of parts, such as motors is prima facie obvious.  Note MPEP 2144(VI)(B).  The skilled artisan would have found it obvious to modify the Johnson/Benzler method, as was known, wherein it includes receiving an indication from the MMC, at the power module, to power one or more motors of a set of motors; providing power, with the power module, to the one or more motors; monitoring, with the power module, a load on the one or more motors; determining, with the MMC using the monitored load from the power module, if any of the one or more motors has transgressed a load threshold; and when the load threshold has been transgressed by any of the one or more motors, adjusting, with the power module, the power provided to the one or more motors that transgressed the load threshold to reduce an output thereof, with a reasonable expectation of success, in order to enhance process control.



Regarding claim 16, Johnson teaches a computer processing unit associated with control logic ((abstract, para [0020], [0049], [0058]) and a method for a main machine controller (MMC) to operate a control system for a motive machine, the motive machine having a power module and a sub-system, and the instructions, when executed by a processor, cause the processor to: receive, at the MMC, from the power module, load information corresponding to a load of the sub-system, wherein the sub-system includes a current load on a motor (para [0040], [0045], [0058]. [0063], Fig. 5); determine, with the MMC, that the current load has transgressed a threshold (para [0017]); and send an instruction from the MMC, through the power module, to the sub-system to cause an action to reduce the load on the motor (para [0008], [0063]).
Johnson does not explicitly teach performing the method wherein the main machine controller (MMC) is operably coupled to a power module by a CAN (controller area network) bus.  The use of CAN busses was well-known in the art (see, e.g., Benzler at para [0010]) and, when faced with the need for controlling a motive machine having a main machine controller wherein the main machine controller (MMC) is operably coupled to a power module by a CAN, as was known, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to perform the Johnson method with a reasonable expectation of success, since it is disclosed as effective for controlling a motive machine having a main machine controller (MMC).
Johnson does not explicitly teach a at least one machine-readable medium including instructions which, when executed by a processor, cause the processor to perform the method steps.  The skilled artisan would have found it obvious to make the process steps instructions on at least one machine-
Johnson and Benzler disclose monitoring, with the power module, a load on the motor (Johnson, para [0040], [0045], [0058]. [0063], Fig. 5); determining, with the MMC using the monitored load from the power module, if the motor has transgressed a load threshold (Johnson, para [0017]); and when the load threshold has been transgressed by the motor, adjusting, with the power module, the power provided to the motor to reduce an output thereof (Johnson, para [0007], [0008], [0048] – [0050], [0063]), but do not explicitly teach the medium wherein the motor includes one or more motors of a first set of motors that are operably coupled to the power module, wherein the instructions further cause the processor to: receiving, from a user input, an indication to power a portion of the sub-system, wherein the sub-system comprises one or more motors of a set of motors; and providing power, with the power moduleto the one or more motors.  Duplication of parts, such as motors is prima facie obvious.  Note MPEP 2144(VI)(B).  Further, Johnson discloses the use of a user interface (para [0057], note Fig. 5 ref. 368) connected to a main control and engine system (Fig. 5) and further discloses manual adjustment of the engine (para [0050}). The skilled artisan would have found it obvious to modify the Johnson/Benzler method, as was known, wherein it includes receiving, from a user input, an indication to power one or more motors of a first set of motors; providing power, with the power module to the one or more motors; monitoring, with the power module, a load on the one or more motors; determining, with the MMC using the monitored load from the power module, if any of the one or more motors has transgressed a load threshold; and when the load threshold has been transgressed by any of the one or more motors, adjusting, with the power module, the power provided to the one or more motors that transgressed the load threshold to reduce an output thereof, with a reasonable expectation of success, in order to enhance process control while allowing fur user adjustment, in view of the 
Regarding claim 20, Johnson and Benzler disclose a medium wherein the instructions, when executed by a processor, further cause the processor to perform at least two of: sweeping, scrubbing, recovering, idling and transporting, depending on a functional mode of the machine selected by a user (Johnson, Fig. 5).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0125122 to Johnson et al. (“Johnson”) in view of DE 102004022357 to Benzler et al. (“Benzler” and note attached translation) and in further view of US 5,806,640 to Kale (“Kale”).
Regarding claim 14, Johnson and Benzler do not explicitly teach the method wherein the motive machine further includes a second power module operably coupled to the MMC by a second CAN bus, and the method further comprises: receiving an indication from the MMC, at a second power module, to power one or more motors of a second set of motors that are operably coupled to the second power module; providing power, with the second power module, by pulse width modulation (PWM) to the one or more motors of the second set of motors; monitoring, with the second power module, a load on the one or more motors of the second set of motors; determining, with the MMC using the monitored load from the second power module, if any of the one or more motors of the second set of motors has transgressed a second load threshold; and when the second load threshold has been transgressed by any of the one or more motors of the second set of motors, adjusting, with the second power module, the power provided to the motor that transgressed the second load threshold to reduce the output thereof.
That is, as discussed for claim 11, Johnson and Benzler disclose the steps for a single power module, a single CAN bus, a single set of motors, etc., but not for a plurality of such structures.  Nor do 
Moreover, the use of PWMs was known in the art as effective for enhancing process control (see, e.g., Kale abstract) and the skilled artisan would have found it obvious to modify the Johnson/Benzler method, as was known, wherein the providing power step is by pulse width modulation to the one or more motors of the second set of motors, with a reasonable expectation of success, in order to enhance process control.
Regarding claim 19, Johnson and Benzler do not explicitly teach the method wherein the motive machine further includes a second power module operably coupled to the MMC by a second CAN bus, and the method further comprises: receiving from a user input, an indication to power one or more motors of a second set of motors that are operably coupled to the second power module; providing 
That is, as discussed for claim 16, Johnson and Benzler disclose the steps for a single power module, a single CAN bus, a single set of motors, etc., but not for a plurality of such structures.  Nor do Johnson and Benzler disclose the use of pulse width modulation (PWM)   However, duplication of parts is prima facie obvious (note Note MPEP 2144(VI)(B)) and, when faced with the need for controlling a motive machine wherein there is a plurality of power modules, CAN busses, sets of motors, etc., the skilled artisan would have found it obvious to modify the Johnson/Benzler method wherein the motive machine further includes a second power module operably coupled to the MMC by a second CAN bus, and the method further comprises: receiving from a user input, an indication to power one or more motors of a second set of motors that are operably coupled to the second power module; providing power, with the second power module to the one or more motors of the second set of motors; monitoring, with the second power module, a load on the one or more motors of the second set of motors; determining, with the MMC using the monitored load from the second power module, if any of the one or more motors of the second set of motors has transgressed a second load threshold; and when the second load threshold has been transgressed by any of the one or more motors of the second set of motors, adjusting, with the second power module, the power provided to the motor that transgressed the second load threshold to reduce the output thereof, with a reasonable expectation of success.
.

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the applied art does not teach or suggest adjusting, with the power module, the power provided to the one or ore motors of the set of motors that transgressed the load threshold to reduce an output thereof since, it is alleged, the prior art combination would result in the power modules being controlled as a set based on a monitored operational load of the set of power modules (remarks, page 9, paragraph beginning “In particular”), initially it is unclear how applicant determines that this would be the result of the prior art combination.  Moreover, such an understanding still appears to read on the claims.  That is, if the power of the set is reduced, it seems the power to motors (transgressing and non-transgressing) within the set is reduced.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714